Citation Nr: 1221934	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  05-41 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for degenerative arthritis of the right knee, to include as secondary to left knee patellofemoral arthrosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from February 1984 to May 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C., which denied entitlement to the benefit sought. 

In May 2007, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the Board's Central Office in Washington, D.C. A transcript of this proceeding is of record. In August 2007, the case was remanded for additional development. 

In a December 2009 decision, the Board denied the Veteran's claim. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court). In a Memorandum Decision dated December 15, 2011, the Court vacated the Board's decision and remanded the case. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted, the Board denied the Veteran's claim of entitlement to service connection for arthritis of the right knee in December 2009. In rendering this decision, the Board relied heavily on an April 2009 VA examination.  In the December 2011 memorandum decision, the Court found "that the April 2009 VA examination report [was] insufficient to support the weight the Board afforded it," and set aside the Board's decision. 

The Court identified several problems with the opinion provided by the April 2009 VA examiner. Specifically, the Court stated that the examiner's opinion was not a "reasoned medical explanation" but was a recitation of the data underlying the opinion and a synopsis of the record. The Court also stated that it was unclear how the examiner could have extrapolated from the service treatment records that the Veteran's right knee was normal on separation when "there was no separation examination report ... and no end-of-service examination report detailing anything about the condition of the [Veteran's] right knee at separation." It was further noted that it was unclear what the examiner meant by the phrase "objective evidence," given the documented in-service treatment for a right knee injury. Finally, the Court stated that the VA examiner's opinion contained no reasoning for the rejection of the theory that the Veteran's service-connected left knee disability placed additional stress on the right knee, resulting in the present right knee condition. 

Accordingly, this case presents certain medical questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet.App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). These questions concern whether the Veteran's right knee arthritis is related to his military service or to his service-connected left knee disability. These questions must be addressed by an appropriately qualified medical professional. See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any VA treatment records dated after March 2009. 

* The RO must then obtain these records, as well as any other pertinent records, and associated them with the claims folder.

* If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

* Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. 

2. After the above development has been conducted, the RO/AMC will afford the Veteran a VA joints examination to determine (1) whether the Veteran has a right knee disability as a result of any event in service to include in-service injury, and (2) whether the Veteran has a right knee disability that was caused or aggravated by his service-connected left knee patellofemoral arthrosis. 

* The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

* The examiner must take a complete history from the Veteran as to the nature and extent of his right knee disability.

* The examiner should note the Veteran's contentions of continuous symptoms since service. THE EXAMINER IS TO BE ADVISED THAT THE VETERAN IS COMPETENT TO REPORT RIGHT KNEE PAIN.

* The examiner must provide objective findings in the examination report, including range of motion measurements.

* The examiner will address the following:

a. THE EXAMINER MUST OPINE ON WHETHER THE VETERAN AT LEAST AS LIKELY AS NOT HAS A RIGHT KNEE DISABILITY THAT WAS CAUSED BY ANY INCIDENT OF ACTIVE MILITARY SERIVCE OR HAD ITS ONSET DURING SERVICE. (The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.) 

b. THE EXAMINER MUST ALSO OPINE ON WHETHER THE VETERAN AT LEAST AS LIKELY AS NOT HAS A RIGHT KNEE DISABILITY THAT WAS CAUSED BY THE SERVICE-CONNECTED LEFT KNEE PATELLOFEMORAL ARTHROSIS. (e.g., by altered gait, displaced musculature or joints, etc.); and

c. THE EXAMINER MUST ALSO OPINE ON WHETHER THE VETERAN'S RIGHT KNEE DISABILITY IS AT LEAST AS LIKELY AS NOT AGGRAVATED BY (i.e., permanently worsened) THE SERVICE-CONNECTED LEFT KNEE PATELLOFEMORAL ARTHROSIS. 

The examiner must provide a rationale for all conclusions. The rationales cannot merely repeat the facts and they must include the reasoning used to reach each conclusion. If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

3. The RO/AMC must then readjudicate the Veteran's right knee disability claim. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) that readjudicates his claim. The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


